Os' Petition- eoe a Rehearing.
Büskirk, C. J.
A very able and elaborate brief has been submitted by counsel for appellant, in support of her petition for a rehearing. We are again urged to overrule the case of The State, ex rel. Evans, v. McGinnis, 34 Ind. 452, which held the state board of equalization of 1869 illegal, and its proceedings void. We are entirely satisfied with the ruling in that case, and the grounds upon which it proceeded. It was followed and adhered to in the subsequent case of Shoemaker v. The Board, etc., of Grant County, 36 Ind. 175.
The facts in the present case are, in substance, the same as in the The State, ex rel. Evans, v. McGinnis, supra.
The facts averred in the third paragraph of the answer do not show, in our opinion, that the state board of equalization was a legal body. The matters set up in the reply do not materially affect the question involved or render necessary a different ruling.
It is, in the next place, earnestly insisted, that the appeal by the appellant from the valuation made by the county assessors to the state board of equalization either vacated the valuation and assessment made by the county assessors, or suspended proceedings thereon until there was a decision of such appeal by a valid and legal state board of equalization.
If either proposition is true, the injunction should have been granted. If the appeal vacated the valuation and assessment *76made by the county assessors, then there is not now, nor has there been since such appeal was taken, any valid assessment against the appellant. If the appeal, on the other hand, suspended proceedings upon such valuation and assessment until the appeal was decided, then the result and legal effect must be the same, for there has been no decision rendered on such appeal by any legal state board of equalization. In either event, the appellant has not been legally assessed with taxes on such assessment since such appeal was perfected.
The fifth section of the statute of 1865, Acts Special Session, p. 123, gives the right of appeal, and is as follows:
“ Sec. 5. If any railroad company shall be dissatisfied with the valuation so made by said county appraisers, such company may, provided they have complied with the provisions of the first section of this act, appeal therefrom to the state board of equalization at its first session thereafter, by serving a written or printed notice, sealed with its corporate seal, on the Auditor of State to that effect, not less than ten days before the meeting of such board, and said board of equalization is hereby empowered to examine the alleged grievances and grant such relief as may be deemed just.”
There is no provision in the statute declaring the force and effect of the appeal. It is neither provided that such appeal shall vacate the valuation made by the county appraisers, nor suspend proceedings thereon. The appellant was not required to give any bond. The question was not to be heard de novo by the state board of equalization. The board was empowered to examine the alleged grievances, and grant such relief as might be deemed just. The state board was limited and restricted to the examination of alleged grievances. If grievances were shown to exist, then the power was conferred to grant relief, otherwise not. The’ valuation of the county appraisers remained in force, and the presumption was' to be indulged that it was correct; and the grievances were to be alleged and shown by the appellant. The board was empowered simply to examine and review the action of the county appraisers, in the particulars alleged and shown to exist. The *77powers of the board were of the same character and extent as those of this court, which sits as a court of error, to correct such errors as are assigned and shown to exist in the proceedings of the lower courts.
In Young v. The State, 34 Ind. 46, the effect of an appeal was considered and decided, where the court said : “ When an appeal is taken and perfected from the judgment or determination of an inferior court to a superior court, as in the case of appeals from the board of commissioners, or from a justice of the peace to the circuit or common pleas court, and the cause or matter is to be tried in the circuit or common pleas court de novo, upon the original papers, the appeal operates to suspend or supersede further proceedings under the judgment or determination from which the appeal is taken.”
The ruling, in the above case has been adhered to in Lincoln v. The State, ex rel. Wood, 36 Ind. 161, and Blair v. Kilpatrick, 40 Ind. 312.
Then, as the appeal to the state board was not to be tried de novo, upon the original papers, it manifestly results, from the doctrine above stated, that it did not suspend or supersede the valuation made by the county appraisers; and as the state board of equalization was illegal, and its proceedings void, it follows, that the action and determination of the county appraisers remained in full force and unaffected by such appeal. The Auditor of State had the power to require the appellant to pay taxes upon the valuation made by the county appraisers.
The petition for a rehearing is overruled.